                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT

 1                                                                     EASTERN DISTRICT OF WASHINGTON



 2                                                                       Jul 29, 2019
                                                                            SEAN F. MCAVOY, CLERK
 3
 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF WASHINGTON
 6    DONALD RAY WRIGHT,
                                                         No.   2:13-CR-0008-WFN-41
 7                                 Movant,
                                                         ORDER RE: § 2255 MOTION
 8              -vs-
 9    UNITED STATES OF AMERICA,
10                                 Respondent.
11
12              Before the Court is Movant's second 28 U.S.C. § 2255 Motion to Vacate, Set Aside
13   or Correct Sentence. ECF No. 4404. The Motion is submitted by Mr. Wright who is
14   appearing pro se in these proceedings. The Court denied a previous 28 U.S.C. § 2255
15   Motion on October 15, 2018. ECF No. 4403. Four days later, Mr. Wright filed a second
16   § 2255 Motion. He sought permission from the Ninth Circuit for a second § 2255 Motion,
17   but his request was denied. ECF No. 4473. The Court has reviewed the file and is fully
18   informed. Accordingly,
19              IT IS ORDERED that Movant's Motion to Vacate, Set Aside or Correct Sentence by
20   a Person in Federal Custody Pursuant to 28 U.S.C. § 2255, filed October 19, 2018, ECF
21   No. 4404, is STRICKEN.
22              The District Court Executive is directed to file this Order and provide copies to
23   counsel and pro se Movant.
24              DATED this 29th day of July, 2019.
25
26
                                                     WM. FREMMING NIELSEN
27   07-25-19                                 SENIOR UNITED STATES DISTRICT JUDGE
28


     ORDER RE: § 2255 MOTION
